Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
	Claims 1-20 are pending.
	Claims 1-20 are under examination on their merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 5 recites the limitation "said CD31-" cells in claims 4 and 5.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 4 and 5, depend on claim 2, which depends on claim 1. Claim 1 establishes cells selected from a group expressing a phenotypic profile consisting of CD31+ cells, but not CD31- cells. While this may be a typographical error, the Specification discloses embodiments wherein cells are “CD31-” (paragraph [0008]). Therefore, it is unclear if this is a typographical error or an intentional phenotype. Since claim 1 establishes that the cells may be CD31+, for compact prosecution, the cells in claims 4 and 5 have been interpreted as being selected from a group expressing a phenotypic profile consisting of CD31+ cells. Correction is required.
Claim 8 recites the limitation “said enhanced angiogenic activity”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6, from which claim 8 depends, does not establish an “enhanced angiogenic activity”, only an angiogenic activity. Neither claims 1 or 2 establish an “enhanced angiogenic activity”. The specification does not clarify this limitation. For compact prosecution the phrase has been interpreted as an “angiogenic activity” as established in claim 6.
Claims 9-20 are rejected under 35 U.S.C. 112(b) for their dependency on indefinite claim 8.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (Nature Biotechnology, 2007, hereafter “Zheng”) as evidenced by Burdzińska et al. (Folia Histochemica et Cytobiologica, 2008, hereafter “Burdzińska”).

In regards to claim 1, Zheng discloses a method of isolating human myogenic endothelial stem cells, which Zheng also discloses wherein these cells have a CD45-CD56+ phenotype (Abstract, p1987; p1092, Figure 2). Zheng discloses that to isolate these cells, human primary skeletal muscle cells (hPSMCs) were first sorted (and therefore enriched) for a CD45- subpopulation, and afterward were further sorted for a CD56+ subpopulation (p1092, Figure 2; p1088, Flow cytometry). Zheng discloses that these cells were then collected (p1088, Flow cytometry).

In regards to claim 2, Zheng is silent on whether the myogenic endothelial stem cells were plastic adherent. 
However, as evidenced by Burdzińska, skeletal muscle-derived myogenic stem cells are heterogenic and include both satellite cells and multipotent stem cells derived, at least in part, from bone marrow mesenchymal stem cells (Abstract, p401; p402, Myogenic stem cells). The specification states that mesenchymal stem cells are examples of cells that can adhere to plastic (paragraph [0035]). Therefore, since at least some of the myogenic stem cells, as disclosed by Zheng, derive from mesenchymal stem cells, they would be expected to be plastic adherent as well.

	In regards to claim 6, Zheng is silent on whether the myogenic endothelial stem cells had the ability to stimulate angiogenic activity. However, as Applicant’s disclosure (Specification, claims 1, 2, and 6) indicates that the property of a phenotypic profile selected from a group consisting of CD31+ and CD45-, and being able to adhere to plastic, is sufficient to stimulate angiogenic activity, and since the myogenic endothelial stem cells of Zheng have these properties, and the steps for establishing these cells is the same, the reference method is deemed to inherently possess the ability to stimulate angiogenic activity as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.

In regards to claim 7, Zheng is silent on whether angiogenic activity was associated with the ability to produce, in the absence of stimulation cytokines, a factor selected from the group as in claim 7. However, as Applicant’s disclosure (Specification, claims 1, 2, 6, and 7) indicates that the ability to stimulate angiogenic activity is sufficient to produce, in the absence of stimulation cytokines, a factor selected from the group as in claim 7, and since myogenic endothelial stem cells of Zheng have these properties, and the steps for establishing these cells is the same, the reference method is deemed to inherently possess the ability to  produce, in the absence of stimulation cytokines, a factor selected from the group as in claim 7 as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.

In regards to claim 8, Zheng is silent on whether angiogenic activity was associated with the ability to produce cytokines following activation selected from the group as in claim 8. However, as Applicant’s disclosure (Specification, claims 1, 2, 6, and 7) indicates that the ability to stimulate angiogenic activity is sufficient to produce cytokines, following activation selected from the group as in claim 8, and since the myogenic endothelial stem cells of Zheng have these properties, and the steps for establishing these cells is the same, the reference method is deemed to inherently possess the ability to produce cytokines following activation selected from the group as in claim 8 as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different. Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.
Therefore, Zheng anticipates the invention as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, as evidenced by Burdzińska, in view of D’Alquen et al. (Pediatric Research, 2005, hereafter “D’Alquen”) and Sölder et al. (Microvascular Research, 2012, hereafter “Sölder”).

In regards to claim 3-5, Zheng teaches that the cells were primary skeletal stem cells obtained from adult tissues (p1088, Human muscle biopsies and animal usage). Also, while, as above, Zheng teaches that the myogenic endothelial stem cells have a CD45-CD56+ phenotype (Abstract, p1987; p1092, Figure 2), Zheng is silent on whether the myogenic endothelial stem cells were CD31+. 
However, D’Alquen teaches that up-regulation of adhesion molecules on fetal endothelial cells, and subsequent binding of leukocytes, induces activation of endothelial cells resulting in transmigration of leukocytes and tissue damage (p268, column 2, middle paragraph). D’Alquen teaches that this inflammatory activity occurs in response to chorioamnionitis, which is an infection resulting from a bacterial infection in the vaginal tract (p263, column 1). D’Alquen continues that with the progression of inflammation, immune cells can penetrate blood vessels and infiltrate the umbilical cord, resulting in funisitis, and that this is a risk factor for adverse outcomes including chronic lung disease, intercranial hemorrhage, cerebral palsy, white matter damage, and impaired neurologic outcomes (p263, column 1 to column 1). D’Alquen also teaches that this inflammatory activity occurs in the placental tissues (p265, Methods).
While D’Alquen is silent on the phenotype of the placental endothelial cells in the placental tissue, Sölder teaches that placental endothelial cells are defined for their expression of CD31 and lack of CD45 (Abstract, p65). Sölder also teaches that CD31 is a common endothelial cell marker (p68, Characterization of fEC). Therefore, the placental endothelial cells, as taught by, D’Alquen would be expected to express CD31, and the myogenic endothelial stem cells of Zheng would also likely express CD31 as well.
A person of ordinary skill in the arts would be motivated to modify the method of Zheng and isolate endothelial cells derived from placenta because they would be essential to understanding pregnancy complications such as chorioamnionitis and funisitis which can cause significant developmental disorders. Furthermore, because Zheng, D’Alquen, and Sölder are in the same technical field of assessing endothelial cells, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Zheng, D’Alquen, and Sölder renders the invention unpatentable as claimed.


 
Claim(s) 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, as evidenced by Burdzińska, in view of Ghosh et al. (Cellular Immunology, 2006, hereafter “Ghosh”) and Andrukhov et al. (Odontology, 2013, hereafter “Andrukkov”).

In regards to claims 9-18, Zheng does not explicitly teach that the myogenic endothelial stem cells were exposed to an inflammatory signal, that the inflammatory signal was an activator of a toll like receptor (TLR), or TLR-1, activated by Pam3-Cys-Ser-(Lys)4 (Pam3CSK4), a TLR-2 receptor, activated by HKLM, a TLR-3 receptor, activated by Poly:IC, or a TLR-4 receptor, activated by lipopolysaccharide (LPS).
	However, Ghosh teaches a method of cytokine induction by stimulation of peripheral blood mononuclear cells with TLR2, TLR3, and TLR4 with HKLM, Poly:IC, and LPS, respectively (p51, Table 1). Ghosh also teaches that these cells were stimulated with Pam3CSK (which is the same as Pam3CSK4, and also referred to as PMX) (p51, Table 1). While Ghosh is silent on whether Pam3CSK4 was an activator of TLR-1, as claim 12 indicates that Pam3CSK4 activates TLR-1, and since Ghosh exposed cells to Pam3CSK4, they would inherently activate TLR-1 as well. Ghosh also teaches that the different TLR agonists elicited different cytokine responses as well (Abstract, p48). Additionally, Ghosh teaches that understanding these responses may be helpful for developing more successful immunotherapies and vaccination strategies (p56, column 1, last paragraph)
	A person of ordinary skill in the art would be motivated to modify the method of Zheng and expose endothelial cells to inflammatory signals, and in particular inflammatory agonists that are activators of toll-like receptors, as in claims 11-18, because it would be useful for inducing different cytokine profiles and because it could be useful for developing therapies that benefit human health.
	However, while Zheng and Ghosh appear to use different cells types, Andrukhov also teaches that LPS and Pam3CSK4 can affect human umbilical cord endothelial cells (Abstract, p19). Andrukhov teaches that pro-inflammatory molecules LPS and Pam3CSK4 are both activators of TLR-2, but that LPS can also activate TLR-4 (p25, column 1, center paragraph). Andrukhov also teaches that Pam3CSK4 and LPS increased expression of adhesion molecules, which might promote atherogenesis in response to inflammatory diseases such as periodontitis or cardiovascular diseases (Abstract, p19; p20, column 1, first paragraph).
Therefore, because Andrukhov teaches that TLR agonists can also elicit responses in endothelial cells, which are more similar to the cells as taught by Zheng, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Zheng, Ghosh, and Adrukhov renders the invention unpatentable as claimed.



Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng, as evidenced by Burdzińska, in view of Ghosh and Andrukhov, as applied to claim 9-18 above, and further in view of Boom et al. (Current Pharmaceutical Design, 2012, hereafter “Boom”) and Hutchinson et al. (Neuroscience, 2010, hereafter “Hutchinson”).

In regards to claims 19-20, Boom teaches inflammatory mechanisms are an important mechanism in some types of pain, and in particular TLR4 which may be a target for novel therapeutic development of analgesics (p5996, Involvement of microglia in opioid-induced respiratory depression: role of toll-like receptor 4 (TLR4)). Boom also teaches that pain can be treated with opioids (such as morphine or fentanyl) which can induce TLR4 to release pro-inflammatory mediators (p5995, Full opioid agonists; p5997, column 1, first paragraph). However, a drawback of opioids is that they may induce respiratory depression (p5995, Full opioid agonists). Boom continues that buprenorphine, a partial opioid agonist, may be an effective substitute because it has minimal respiratory effects, as compared to morphine or fentanyl, and therefore may be safer for patients (p5995, Opioid partial/mixed agonists: buprenorphine).
Hutchinson teaches that opioids have been discovered to have TRL activity beyond classical opioid receptors (Abstract, p551). However, like Boom, Hutchinson also teaches that opioids are problematic because they can induce negative side effects such as respiratory depression (p552, column 1). Hutchins continues to test whether other pharmacotherapies for pain possess TLR activity, tricyclics, such as carbamazepine were tested, and that carbamazepine can was able to elicit TLR4 activation (Abstract, p551).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Zheng and use opioid alternatives such as buprenorphine or carbamazepine to serve as an inflammatory signal because these drugs can illicit TLR-mediated inflammation, but are also less likely to illicit negative side-effects in patient. Furthermore, because opioid and opioid-like drugs are known to activate TLR-4 is could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Zheng, Ghosh, Adrukhov, Boom, and Hutchinson renders the invention unpatentable as claimed.




Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632